DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/16/2022 have been entered.  In the amendment, claims 4, 6-8, 11, and 13 have been amended. .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas G. Eschweiler on 7/5/2022. 
1) Claim 8, line 5, the language “a image” has been changed as follows: 
--an image-- 
2) Claim 13, line 3, the language “type, for example, comprising” has been changed as follows: 
--type, comprising-- 
3) Claim 13, line 5, the language “vehicle, for example, in kilometers per hour;” has been changed as follows: 
--vehicle;-- 
4) Claim 13, line 9, the language “road, for example;” has been changed as follows: 
--road;-- 
5) Claim 13, line 10, the language “and/or a weather situation, for example,” has been changed as follows: 
--and/or-- 
6) Claim 13, line 11, the language “comprising” has been changed as follows: 
 --a weather situation, comprising-- 

Allowable Subject Matter
Claims 1-13, 16, 18, 20, and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a device, comprising: a laser scanner having a laser light source, wherein the laser scanner is configured to scan laser light from the laser light source along a first scanning axis, wherein the laser scanner is configured to scan the laser light further along a second scanning axis, which is different from the first scanning axis, wherein the laser scanner comprises at least one actuator, a first deflection unit, and a second deflection unit, which are configured for the laser light to pass through sequentially, wherein the actuator is configured to effectuate a first movement of the first deflection unit according to the first scanning axis and a second movement of the second deflection unit according to the second scanning axis, wherein the first movement and the second movement are overlaid with respect to time, wherein the first deflection unit comprises a fiber and an optical element connected to a movable end of the fiber, wherein the optical element comprises a mirror having a mirror surface and a rear side, and wherein the fiber extends away from the rear side, an interface, which is configured to receive control data, which are indicative of a driving state of a vehicle, and at least one computer circuit, which is configured to operate the laser scanner in order to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle, wherein the at least one computer circuit is further configured to carry out a measurement of distances to objects in the surroundings of the device based on the laser light. 
Independent claim 18 recites a method, comprising: emitting laser light using a laser scanner along a first scanning axis, receiving control data, which are indicative of a driving state of a vehicle, activating the laser scanner to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle, and carrying out a measurement of distances to objects in a surrounding area of the vehicle based on the laser light, wherein the method is executed by a device, the device comprising: a laser scanner comprising a laser light source, wherein the laser scanner is configured to scan laser light from the laser light source along a first scanning axis, wherein the laser scanner is configured to scan the laser light further along a second scanning axis, which is different from the first scanning axis, wherein the laser scanner comprises at least one actuator, a first deflection unit, and a second deflection unit, which are configured for the laser light to pass through sequentially, wherein the actuator is configured to effectuate a first movement of the first deflection unit according to the first scanning axis and a second movement of the second deflection unit according to the second scanning axis, wherein the first movement and the second movement are overlaid with respect to time, wherein the first deflection unit comprises a fiber and an optical element connected to a movable end of the fiber, wherein the optical element comprises a mirror having a mirror surface and a rear side, and wherein the fiber extends away from the rear side, an interface, which is configured to receive control data, which are indicative of a driving state of a vehicle, and at least one computer circuit, which is configured to operate the laser scanner in order to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle, wherein the at least one computer circuit is further configured to carry out a measurement of distances to objects in the surroundings of the device based on the laser light.
Independent claim 20 recites a device comprising: a LIDAR system comprising a laser scanner having a laser light source, wherein the LIDAR system is configured to monitor reflections of laser light from the laser light source along a first axis in a position-resolved manner, wherein the laser scanner is configured to scan laser light from the laser light source along a first scanning axis, wherein the laser scanner is configured to scan the laser light further along a second scanning axis, which is different from the first scanning axis, wherein the laser scanner comprises at least one actuator, a first deflection unit, and a second deflection unit, which are configured for the laser light to pass through sequentially, wherein the actuator is configured to effectuate a first movement of the first deflection unit according to the first scanning axis and a second movement of the second deflection unit according to the second scanning axis, wherein the first movement and the second movement are overlaid with respect to time, wherein the first deflection unit comprises a fiber and an optical element connected to a movable end of the fiber, wherein the optical element comprises a mirror having a mirror surface and a rear side, and wherein the fiber extends away from the rear side, an interface, which is configured to receive control data, which are indicative of a driving state of a vehicle, and at least one computer circuit, which is configured to operate the LIDAR system to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle, wherein the at least one computer circuit is further configured to carry out a measurement of distances to objects in the surroundings of the device based on the laser light. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 18, and as recited in combination in independent claim 20, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Hassenpflug et al. (DE 102014223900), teaches 
a device, comprising: a laser scanner having a laser light source, wherein the laser scanner is configured to scan laser light from the laser light source along a first scanning axis, an interface, which is configured to receive control data, which are indicative of a driving state of a vehicle, and at least one computer circuit, which is configured to operate the laser scanner in order to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle, wherein the at least one computer circuit is further configured to carry out a measurement of distances to objects in the surroundings of the device based on the laser light 
a method, comprising: emitting laser light using a laser scanner along a first scanning axis, receiving control data, which are indicative of a driving state of a vehicle, activating the laser scanner to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle, and carrying out a measurement of distances to objects in a surrounding area of the vehicle based on the laser light 
and  
a device, comprising: a LIDAR system comprising a laser light source, wherein the LIDAR system is configured to monitor reflections of laser light from the laser light source along a first axis in a position-resolved manner, an interface, which is configured to receive control data, which are indicative of a driving state of a vehicle, and at least one computer circuit, which is configured to operate the LIDAR system to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle, wherein the at least one computer circuit is further configured to carry out a measurement of distances to objects in the surroundings of the device based on the laser light. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 18, and as recited in combination in independent claim 20. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645